Order, Supreme Court, New York County (Leland DeGrasse, J.), entered January 30, 2007, which denied defendant’s motion pursuant to CPLR 3126 for disclosure sanctions, and order, same court and Justice, entered March 23, 2007, which denied defendant’s motion to renew, unanimously affirmed, without costs.
Defendant’s motion for disclosure sanctions was properly denied for lack of a 22 NYCRR 202.7 affirmation of good faith *394(see Cerreta v New Jersey Tr. Corp., 251 AD2d 190 [1998]; Barnes v NYNEX, Inc., 274 AD2d 368 [2000]). The affirmation submitted in support of the motion did not satisfy the requirements of the rule in substance or form. Defendant’s motion to renew, based on its attorney’s newly prepared affirmation of good faith, was properly denied for lack of a reasonable justification for the failure to submit such affirmation on the original motion (CPLR 2221 [e] [3]). We note that while the motion court itself declined to decide defendant’s motion for sanctions, the March 23 order referred that motion to the Special Referee assigned to supervise disclosure. Concur—Friedman, J.P., Sullivan, Buckley and Malone, JJ.